 

Case 2:20-cv-00063-Z-BR Document 28 Filed 01/27/21 Pagelof6 PagelD 422

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

AMARILLO DIVISION US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LED
FIRSTBANK SOUTHWEST, § JAN 27 2021
§ .
Plaintiff, CLERK, U.S. DISTRICT CO!
: a
Vv. §  2:20-CV-063-Z
§
SEABOARD FOODS, LLC, ef al., §
. §
Defendants. §

MEMORANDUM AND OPINION

Before the Court is Plaintiff FirstBank Southwest’s Motion to Remand [ECF No. 9]. For
the following reasons, Plaintiff's motion is GRANTED.

BACKGROUND

On February 4, 2020, Plaintiff filed suit in Texas state court alleging Texas state law causes
of action for breach of contract and for declaratory judgment. See ECF No. 17 at 1. Prior to all
named defendants being served, the Seaboard Defendants removed the case to this Court. /d. at 1—
2. Plaintiff subsequently filed its timely motion to remand this case back to the 84" District Court
of Texas. ECF No. 9.

LEGAL STANDARDS

“Federal courts are courts of limited jurisdiction, and absent jurisdiction conferred by
statute, lack the power to adjudicate claims.” Lavery v. Barr, 943 F.3d 272, 275 (Sth Cir. 2019)
(internal quotations omitted). The party seeking to assert federal jurisdiction has the burden to
prove subject matter jurisdiction exists. New Orleans Gulf Coast Ry. Co. v. Barrois, 553 F.3d 321,
327 (Sth Cir. 2008). “Any ambiguities are construed against removal because the removal statute

should be strictly construed in favor of remand.” Manguno v. Prudential Prop. And Cas. Ins. Co.,
Case 2:20-cv-00063-Z-BR Document 28 Filed 01/27/21 Page 2of6 PagelD 423

276 F.3d 720, 723 (Sth Cir. 2002) (citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (Sth
Cir. 2000)).

Subject matter jurisdiction based on diversity of citizenship exists only if each plaintiff has
a different citizenship from each defendant. Getty Oil Corp. v. Insurance Co. of N. Am., 841 F.2d
1254, 1258 (Sth Cir.1988). Otherwise stated, 28 U.S.C. § 1332 requires complete diversity of
citizenship; that is, a district court cannot exercise jurisdiction if any plaintiff shares the same
citizenship as any defendant. See Corfield v. Dallas Glen Hills LP, 355 F.3d 853, 857 (Sth Cir.
2003). In considering citizenship, however, the court considers only the citizenship of real and
substantial parties to the litigation. It does not take into account nominal or formal parties that have
no real interest in the litigation. Navarro Sav. Ass'n v. Lee, 446 U.S. 458, 460-61 (1980).

ANALYSIS

This is a contract dispute arising under Texas law. See ECF No. 9 at 2. Plaintiff alleges
Defendants breached a lease agreement. /d. at 3. Specifically, Plaintiff alleges Defendants
Roadrunner Express (“Roadrunner”) and Jazhel S. Moreno d/b/a M5 Transport (“M5”) ratified the
master lease agreement in writing and are therefore liable under the terms of the lease. Jd.

The Seaboard Defendants argue Plaintiff's Motion to Remand should be denied because
Roadrunner and M5 were improperly joined to defeat diversity. See ECF No. 12 at 5. Seaboard
Defendants base their arguments on the “properly joined and served” language found in 28 U.S.C.
§ 1441(b)(2). Id.

A. Improper Joinder

A party seeking to remove an action on the basis of fraudulent or improper joinder bears a
heavy burden. Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 574 (Sth Cir. 2004) (en banc),

cert. denied, 554 U.S. 992 (2005). “Although there is no substantive difference between the two
Case 2:20-cv-00063-Z-BR Document 28 Filed 01/27/21 Page 3of6 PagelD 424

terms, ‘improper joinder’ is preferred.” Jd. at 572.

To establish improper joinder, the removing party must prove: “(1) actual fraud in the
pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against
the non-diverse party in state court.” Travis v. Irby, 326 F.3d 644, 647 (Sth Cir. 2003) (citing
Griggs v. State Farm Lloyds, 181 F.3d 694, 698 (Sth Cir. 1999)). When the party alleging improper
joinder does not assert fraud by the plaintiff, the test for improper joinder is “whether the defendant
has demonstrated that there is no possibility of recovery by the plaintiff against an in-state
defendant, which stated differently means that there is no reasonable basis for the district court to
predict that the plaintiff might be able to recover against an in-state defendant.” Smallwood, 385
F.3d at 573 (citing Travis, 326 F.3d at 648).

To address this issue, the district court must determine whether Plaintiff has “any
possibility of recovery against the party whose joinder is questioned.” Travis, 326 F.3d at 648
(quoting Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (Sth

Cir. 2002)). “If there is arguably a reasonable basis for predicting that state law might impose

 

liability on the facts involved, then there is no [improper] joinder.” Great Plains Trust, 313 F.3d
at 312 (internal quotations and citations omitted). “This possibility, however, must be reasonable,
not merely theoretical.” Jd. If there is a reasonable possibility that Plaintiff can recover on any of
her claims, the case must be remanded. A court does not “decide whether the plaintiff will actually
or even probably prevail on the merits but look[s] only for a [reasonable] possibility that [the
plaintiff] may do so.” Dodson v. Spiliada Mar. Corp., 951 F.2d 40, 42 (Sth Cir. 1992) (citations
omitted).

When addressing whether a party has been improperly joined, the court may either (1)

“conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the complaint to

_
Case 2:20-cv-00063-Z-BR Document 28 Filed 01/27/21 Page 4of6 PagelD 425

determine whether [it] states a claim under state law against the in-state defendant”; or (2) in
limited circumstances, conduct a summary inquiry “to identify the presence of discrete and
undisputed facts that would preclude plaintiffs recovery against the in-state defendant.”
Smallwood, 385 F.3d at 573-74. “When a defendant seeks to remove a case, the question of
whether jurisdiction exists is resolved by looking at the complaint at the time the petition for
removal is filed.” Brown v. Southwestern Bell Tel. Co., 901 F.2d 1250, 1254 (Sth Cir. 1990).

Seaboard Defendants mistakenly conflate procedural law regarding forum-state defendants
and jurisdictional law found in 28 U.S.C. § 1332. Section 1441(b)(2) begins, “A civil action
otherwise removable solely on the basis of jurisdiction under section 1332(a)....” Section
1441(b)(2) applies when complete diversity exists prior to any forum-state analysis. Jd. Here, the
case is not “otherwise removable” because Roadrunner and MS share citizenship with the Plaintiff.
See ECF No. 12 at 4.

It is undisputed that Roadrunner and MS are citizens of Texas. /d. Further, Seaboard
Defendants do not allege fraud in Plaintiff's pleading of jurisdiction. /d at 8. Rather, they argue
Roadrunner and M5 were improperly joined because Plaintiff failed to plead any valid state law
claims against Roadrunner or MS. Jd. Seaboard Defendants base this argument on two sections of
the master lease agreement at issue. Jd. at 9-10. They argue Plaintiff cannot recover because the
master lease agreement because the lease agreement states that any balance remaining “will be
paid by Texas Farm”. /d.

Texas law is well settled regarding ratification of contracts. Ratification of a contract
occurs when a party recognizes the validity of a contract by acting or performing under that
contract or by otherwise affirmatively acknowledging it. Missouri Pacific R.R. Co. v. Lely Dev.

Corp., 86 S.W.3d 787, 792 (Tex.App.—Austin 2002, pet. dism’d) (citing Stable Energy, L.P. v.

 
Case 2:20-cv-00063-Z-BR Document 28 Filed 01/27/21 Page5of6 PagelD 426

Newberry, 999 8.W.2d 538, 547 (Tex.App.—Austin 1999, pet. denied)); see also Fowler v.
Resolution Trust Corp., 855 S.W.2d 31, 35 (Tex.App.—El Paso 1993, no writ). Thus, if a party to
a contract, by its conduct, recognizes a contract as valid, having knowledge of all relevant facts, it
ratifies the contract. Jd. Once a party ratifies a contract, it may not later withdraw its ratification
and seek to avoid the contract. Lely Dev. Corp., 86 S.W.3d at 792. “Ratification may be inferred
by a party's course of conduct and need not be shown by express word or deed.” Jd. (citations
omitted). Any act inconsistent with an intent to avoid a contract has the effect of ratifying the
contract. Jd. Whether a party has ratified a contract may be determined as a matter of law, if the
evidence is not controverted or if it is incontrovertible. Jd.

Here, Seaboard Defendants do not dispute Roadrunner and MS ratified the master lease
agreement. See ECF No. 12. Instead, Seaboard Defendants rely on the aformentioned sections of
the master lease agreement. /d. at 9-10. Unfortunately for Seaboard Defendants, the sections they
rely on are not limitation of liability clauses or indemnity clauses. It is not before this Court
whether Roadrunner or M5 may have a contribution claim against Texas Farm. The Court only
looks to whether there is a reasonable chance Plaintiff could recover against Roadrunner and M5,
and Seaboard Defendants have failed to meet their burden to prove Plaintiff cannot recover. As
such, Plaintiff properly joined Roadrunner and MS.

B. Subject Matter Jurisdiction

Because Plaintiff properly joined Roadrunner and M5, the Court looks to whether complete
diversity exists between the parties. After being ordered by the Court to properly plead jurisdiction,
Seaboard Defendants acknowledge: (1) Plaintiff is a citizen of Texas; (2) the Seaboard Defendants
are residents of Delaware and Kansas; and (3) Roadrunner and MS are citizens of Texas. ECF No.

14 at 1-2. The Court examines these facts in light most favorable to the non-movant. In light of the

 
Case 2:20-cv-00063-Z-BR Document 28 Filed 01/27/21 Page6of6 PagelD 427

jurisdictional facts of this case, the Court lacks subject matter jurisdiction. Plaintiff and two of the
defendants are citizens of the same state, and therefore removal was improper. This case is
remanded back to the 84"" District Court of Texas.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. § 1447, it is ORDERED the
Plaintiff's Motion to Remand is GRANTED. Further, the Court is concerned with Seaboard
Defendants’ repeated misapplication and misrepresentation of federal rules and law. As a result of
the unreasonable removal, the Court GRANTS Plaintiff's request and awards Plaintiff reasonable
attorney fees related to the removal of this case.

SO ORDERED.

January Z7 2021.

 

Lia J. Eisner
UTED STAT tS DISTRICT JUDGE

 
